UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54781 FRANKLIN CREDIT MANAGEMENT CORPORATION (Exact name of Registrant as specified in its charter) Delaware 75-2243266 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 101 Hudson Street Jersey City, New Jersey (Address of Principal Executive Offices) (Zip code) (201) 604-1800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one) o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Number of shares of the registrant's common stock, par value $0.01 per share, outstanding as of August 7, 2013: 10,035,993 FRANKLIN CREDIT MANAGEMENT CORPORATION FORM 10-Q INDEX U UPage PART I. FINANCIAL INFORMATION Item1. Financial Statements Balance Sheets at June 30, 2013 and December 31, 2012 3 Statements of Operations for the three andsix months ended June 30, 2013 and 2012 4 Statement of Changes in Stockholders’ Equity for the six months ended June 30, 2013 5 Statements of Cash Flows for the six months ended June 30, 2013 and 2012 6 Notes to Financial Statements 7 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Application of Critical Accounting Policies and Estimates 27 Serviced for Others Portfolio 27 Results of Operations 33 Liquidity and Capital Resources 39 Borrowings 41 Item3. Quantitative and Qualitative Disclosures about Market Risk 41 Item4. Controls and Procedures 41 PARTII. OTHER INFORMATION Item1. Legal Proceedings 43 Item1A. Risk Factors 43 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item3. Defaults Upon Senior Securities 48 Item4. Mine Safety Disclosures 48 Item5. Other Information 48 Item6. Exhibits 49 FRANKLIN CREDIT MANAGEMENT CORPORATION BALANCE SHEETS JUNE 30, 2013 (UNAUDITED) AND DECEMBER 31, 2012 ASSETS June 30, 2013 December31,2012 Cash and cash equivalents $ $ Restricted cash Investment in Bosco VI Receivables Building, furniture and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Servicing liabilities $ $ Note payable Accrued expenses and other current liabilities Total liabilities Commitments and Contingencies STOCKHOLDERS' EQUITY: Preferred stock, $.001 par value; authorized 3,000,000; issued – none — — Common stock, $.01 par value, 22,000,000 authorized shares;issued and outstanding: 10,035,993 Additional paid in capital Retained (deficit)/earnings ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Financial Statements. 3 FRANKLIN CREDIT MANAGEMENT CORPORATION STATEMENTS OF OPERATIONS (UNAUDITED) THREE AND SIX MONTHS ENDED JUNE 30, 2 Three Months Ended June 30, Six Months Ended June 30, Revenues: Servicing income $ Other income Interest income Total revenues Operating Expenses: Collection, general and administrative Depreciation Interest - from parent — — Total expenses Net loss before provision for income taxes ) Provision for income taxes — Net loss $ ) $ ) $ ) $ ) Net loss per common share Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares Outstanding, basic and diluted See Notes to Financial Statements. 4 FRANKLIN CREDIT MANAGEMENT CORPORATION STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2013 Common Shares Common Amount Additional Paid-in Capital Retained Earnings/ (Accumulated Deficit) Total BALANCE, JANUARY 1, 2013 $ Capital contribution — — — Net loss — — — ) ) BALANCE, JUNE 30, 2013 $ $ $ ) $ In May 2013, Thomas J. Axon made a non-refundable capital contribution of $500,000 in cash to the Company in contemplation of the consummation of a capitalization agreement proposed by Mr. Axon to increase the net worth and liquidity of the Company. Although this proposal is being considered by the Company's Audit Committee, the capital contribution is not refundable should an agreement not be consummated. See Note 1. See Notes to Financial Statements 5 FRANKLIN CREDIT MANAGEMENT CORPORATION STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2 Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Changes in operating activities: Depreciation Non-dividend distributions – other — ) Changes in operating assets and liabilities: — — Restricted cash Receivables ) Other assets ) Accrued expenses and other current liabilities Servicing liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in Bosco VI joint venture — ) Proceeds from sale of investment in Bosco VI joint venture — Recovery of investment in Bosco VI joint venture — Purchase of equipment, furniture and fixtures ) ) Net cash provided by/(used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Contributed capital — Principal payments on note payable ) — Net cash provided by financing activities — NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE: Cash paid for interest $ $
